United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 September 17, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 02-60851
                          Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

LARRY D. STYLES,

                                     Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
             for the Southern District of Mississippi
                     USDC No. 3:01-CR-173-ALL
                       --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Larry D. Styles appeals from his conviction of assault

within the special territorial jurisdiction of the United States

and from the denial of a post-verdict motion pursuant to FED.

R. CRIM. P. 29 and FED. R. CRIM. P. 33.   Styles contends that the

evidence was insufficient to support his conviction because the

district court violated Apprendi v. New Jersey, 530 U.S. 466

(2000), by taking judicial notice that the VA Hospital in which

his offense occurred is within the special maritime and


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-60851
                                  -2-

territorial jurisdiction of the United States; that the district

court erred by admitting hearsay testimony that the head nurse at

the VA Hospital previously had received complaints about Styles;

that the district court erred by denying admission of evidence of

Styles’s private polygraph examination; and that the district

court constructively amended Styles’s indictment through its

instruction defining the term “assault.”

     In Apprendi, the Supreme Court held that “[o]ther than the

fact of a prior conviction, any fact that increases the penalty

for a crime beyond the prescribed statutory maximum must be

submitted to a jury, and proved beyond a reasonable doubt.”

Apprendi, 530 U.S. at 490.    Apprendi did not otherwise alter the

legal landscape regarding whether elements of an offense must be

proved beyond a reasonable doubt, and it had no effect on whether

the district court could take judicial notice of the status of

the VA Hospital.

     A district court may take judicial notice of the legislative

fact that a federal installation is under federal jurisdiction.

United States v. Bowers, 660 F.2d 527, 531 (5th Cir. 1981).     VA

hospitals are “within the special maritime or territorial

jurisdiction of the United States.”    United States v. Dixon, 185

F.3d 393, 396 n.1 (5th Cir. 1999).    The district court did not

err by taking notice that the VA Hospital in Styles’s case was

within the special territorial jurisdiction of the United States.
                            No. 02-60851
                                 -3-

     The head nurse’s testimony that complaints had been filed

against Styles was hearsay.    See FED. R. EVID. 801(c).   However,

the admission of the testimony was harmless.     Styles himself

testified that complaints had been filed against him for

roughness with patients.    See United States v. Rodriguez, 43 F.3d

117, 123 (5th Cir. 1995).

     The testimony of Polygraph Examiner Wayne Humphries did not

establish that polygraph tests generally, or his tests

specifically, were sufficiently reliable to be introduced into

evidence.   Nor had any of Humphries’s examinations ever been

admitted into evidence.    Humphries could not say that Styles was

not being deceptive, and he placed Styles into his second-highest

category of honest responding.    Nor was the Government invited to

participate in the examination.    Exclusion of the evidence was

not an abuse of discretion.    See United States v. Pettigrew, 77

F.3d 1500, 1514 (5th Cir. 1996).

     Styles did not raise the constructive-amendment contention

he raises on appeal sufficiently for it to be considered by the

district court.   Our review thus is for plain error.      United

States v. Calverley, 37 F.3d 160, 162 (5th Cir. 1994)(en banc).

The jury in Styles’s case was informed that it must find that he

inflicted serious bodily injury on his victim.     The definition of

“assault” did not create any possibility that Styles might have

been convicted of a crime other than the one alleged in his
                           No. 02-60851
                                -4-

indictment.   See United States v. Nuñez, 180 F.3d 227, 230-31

(5th Cir. 1999).

     AFFIRMED.